Citation Nr: 9936217	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-42 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1969 to 
November 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In the rating decision on appeal, the RO denied reopening a 
claim for service connection for low back disability.  In 
April 1998, the Board denied reopening the claims for service 
connection for low back disability.  The appellant appealed 
the decision to the U.S. Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals (hereinafter "the 
Court")).

The Secretary filed a motion for remand the case in October 
1998, which the Court granted on January 26, 1999.   
[citation redacted].  In the 
motion, the Secretary determined that due to the holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), which changed 
the analysis in determining whether new and material evidence 
had been submitted to reopen a previously denied claim, the 
case must be remanded for analysis under 38 C.F.R. § 3.156 
(1999).  


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
the Board in October 1983.

2.  Evidence submitted by the appellant since the October 
1983 Board decision, which denied service connection for a 
low back disorder, is cumulative and redundant.


CONCLUSIONS OF LAW

1.  The October 1983 Board decision, which denied service 
connection for low back disorder, is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for low back disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the appellant submitted an application for 
compensation or pension in October 1976.  He underwent a VA 
examination at that time.  Examination of the musculoskeletal 
system was within normal limits.  The VA examiner stated that 
there was no limitation of motion, no kyphosis, and no 
scoliosis.  The VA examiner stated that the lordotic curve 
was normal, and that the paraspinal musculature was of normal 
tone.  The diagnosis was, "Complaint of low back pain."  In 
a December 1976 rating decision, the RO denied service 
connection for low back pain.  The RO noted that there was no 
organic pathology.  The appellant did not appeal that 
decision, and it became final.

The appellant sought to reopen his claim for service 
connection for low back disability in March 1982, which was 
denied by the RO in April 1982.  The RO noted that service 
connection had been previously denied and that the appellant 
had been diagnosed with degenerative disc disease of the 
lumbosacral spine.  However, the RO stated that the condition 
was first found eight years following discharge from service, 
and thus that service connection was not warranted for such.  

The appellant appealed the decision, and in an October 1983 
decision, the Board concluded that a chronic back disorder 
was not incurred or aggravated in service nor was arthritis 
manifested to a degree of 10 percent or more during the one-
year presumption period following discharge.  The Board noted 
that the evidence submitted to reopen the claim did not 
establish that the appellant had a back disability which had 
originated in service.  The Board also determined that 
sacralization was a congenital condition.  The Board 
recognized the factual changes and addressed finality of the 
prior decision and service connection for the newly 
identified pathology.

At the time of the Board's decision, the evidence of record 
consisted of service medical records, VA medical records, and 
the appellant's contentions.  The evidence showed that the 
appellant had been seen in service with complaints of low 
back pain.  He was diagnosed with probable muscle strain, 
mild, and probable mechanical low back pain.  X-rays taken in 
service revealed partial sacralization of L5.  At separation, 
the examiner stated that examination of the spine was 
abnormal and noted that there was a history of low back pain 
and partial sacralization of L5.  The Board also noted that 
the VA examination that the appellant underwent in November 
1976 showed a diagnosis of "Complaint of low back pain."  
Clinical findings of the spine were normal at that time.  X-
rays taken of the spine showed partial lumbarization of the 
first sacral segment with slight sclerosis at the atypical 
articulation at the left sacroiliac joint.  The Board stated 
that the appellant had submitted VA medical records which 
showed an assessment of degenerative disease of the 
lumbosacral spine.  The Board noted that electromyogram 
studies conducted in October 1981 were normal.

The Board determined that the evidence of record at the time 
of the December 1976 RO rating decision did not reveal that 
the appellant had a back disorder.  It stated that although 
service medical records revealed that the appellant had 
sacralization of L5, such diagnosis was a congenital 
abnormality for which the appellant could not receive service 
connection.  It noted that although the recent medical 
records showed that the appellant was still having low back 
problems, the medical records did not include an opinion that 
the current low back problems were related to service.  
Further, the Board stated that the diagnosis of degenerative 
disease of the lumbosacral spine was not shown within one 
year of discharge from service.  Thus, the Board concluded 
that the medical records would not establish a new factual 
basis on which a grant of service connection could be 
predicated.  That decision is final.  However, the claim may 
be reopened if the veteran submits new and material evidence.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156 (1999).  New and material 
evidence is defined as follows:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

Id. at (a).  Therefore, in this case, the Board must 
determine if new and material evidence has been submitted 
since the October 1983 rating decision.

The Court has held that when determining whether the evidence 
is new and material, VA must conduct a three-step test.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(citing Elkins v. West, 12 Vet. App. 209 (1999) (en banc)); 
see also Hodge, supra.  First, VA must determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 1991).  Id.  Second, 
if new and material evidence has been presented, immediately 
upon reopening the claim, VA must determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Id.  Third, if 
the claim is well grounded, VA may then proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  
Id.

Evidence submitted or associated with the claims file in 
relation to service connection for low back disability since 
the October 1983 Board denial consisted of the numerous 
documents showing current treatment for a low back disability 
and the appellant's contentions.  The evidence included, but 
is not limited to, a March 1990 and June 1995 x-ray reports 
of the lumbosacral spine.  The March 1990 report showed mild 
disc narrowing at L5-S1.  In addition, there was partial 
sacralization of L5 on the left.  The height, alignment, and 
bone density of the lumbosacral vertebral bodies were 
unremarkable.  There was no evidence of spondylolisthesis.  
The pedicles were intact.  There was no evidence of lytic or 
blastic lesion, and the paraspinal soft tissues were well 
defined.  The oblique view revealed evidence of significant 
facet degenerative disease.  The June 1995 report showed an 
impression of sclerotic focus present in the superior sacral 
aspect of the left sacroiliac joint.  Partial lumbarization 
of the sacral vertebra, S1, was seen on the right.  Early 
osteoarthritic changes involving the sacroiliac joints were 
seen bilaterally.  The VA radiologist stated that the 
sclerosis may be related to stress in the region, which was 
secondary to the partial lumbarization of S1and that the 
possibility of a neoplastic focus could not be totally 
excluded.

The first part of the test is for VA to determine if the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a).  The Board has determined that the 
appellant has not presented evidence which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See id.  The reasons for this 
determination are explained below.

As to the VA medical records and private medical records 
which do not relate to the appellant's petition to reopen the 
claim for service connection for a low back disability, such 
are not relevant and thus are not new and material evidence.  
See 38 C.F.R. § 3.156(a).

As to the numerous documents showing current treatment for a 
low back disability and the appellant's contentions that his 
current low back disability was incurred in service, the 
Board finds that such evidence and contentions are simply 
cumulative of evidence which was previously of record and 
thus are not new and material.  38 C.F.R. § 3.156(a); see 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  To the extent 
that the appellant contends that he incurred or aggravated an 
acquired low back disability in service, such statements, 
being in effect lay speculation on medical issues involving 
the etiology of a disability, cannot serve as a basis to 
reopen the claim for service connection for a low back 
disability.  See Pollard v. Brown, 6 Vet. App. 11 (1993) 
(pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
lay testimony attempting to diagnose frostbite or arthritis 
in service held to be not competent evidence for such purpose 
and thus not material); see also Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions of medical causation cannot 
service as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108).  

In the October 1983 Board decision, the Board conceded that 
the appellant had sacralization and degenerative disease of 
the lumbosacral spine.  The Board denied the claim because of 
the failure of evidence of incurrence or aggravation in 
service of acquired back pathology or evidence of arthritis 
within one year following service and the failure of a nexus 
between the current diagnosis and service.  Further, the 
Board noted that sacralization was a congenital defect for 
which service connection could not be granted.  Since that 
decision, the appellant has not presented any competent 
evidence that his current low back disability is related to 
service.  Additionally, the Board must point out that the 
United States Court of Appeals for Veterans Claims (the 
Court) has defined sacralization as a congenital anomaly in 
which the fifth lumbar vertebra is fused to the sacrum in 
varying degrees.  Thibault v. Brown, 5 Vet. App. 520, 521 
(1993) (citing WEBSTER'S MEDICAL DESK DICTIONARY 629 (1986)).  In 
that decision, the Court stated that the Board was proper in 
denying benefits for sacralization, as sacralization was a 
developmental defect.  Id. at 522-23.  Thus, any implied 
claim presently that service connection for a congenital 
defect should be granted is without legal merit.

The Board is aware that although the VA radiologist, who 
reviewed the June 1995 x-ray report, raised the possibility 
of neoplastic focus in the area which showed sclerotic 
changes, he opined that the sclerosis in the sacroiliac 
joints was possibly related to the lumbarization.  The Board 
had already denied service connection for sacralization 
because it was a congenital defect.

Because the Board has determined that the appellant has not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim for service connection for a low 
back disability nor whether VA has fulfilled its duty to 
assist.  See Winters, 12 Vet. App. at 206.

Although VA is obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of the kind of evidence needed to reopen a 
previously denied claim, see Graves v. Brown, 8 Vet. App. 522 
(1996), this obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the RO adequately fulfilled its obligation 
under section 5103(a) with the issuance of the October 1996 
statement of the case, which provided the provisions of 
38 C.F.R. § 3.156, the regulation pertaining to new and 
material evidence.  In this respect, it is not shown that the 
appellant has put VA on notice of the existence of any other 
specific, particular piece of evidence that, if submitted, 
could reopen his claims on the basis of new and material 
evidence.  Thus, no additional development action is 
warranted as to either petition to reopen.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The Board is aware that the appellant's representative has 
asserted that a remand is required for the RO to adjudicate 
the appellant's claim in light of Hodge.  The Board does not 
find that a remand is in order as the appellant was provided 
notice of the applicable laws and regulations regarding new 
and material evidence, including 38 C.F.R. § 3.156.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Furthermore, the 
Board's review of this claim under the more flexible Hodge 
standard accords the appellant a less stringent "new and 
material" evidence threshold to overcome.  

ORDER

The petition to reopen the claim for service connection for 
low back disability is denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

